Citation Nr: 1801263	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016. A transcript from the hearing has been associated with the claims file.

The Board has expanded the issue of cervical intervertebral disc syndrome to a cervical spine disability, to include both degenerative disc disease and intervertebral disc syndrome.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A cervical spine disability was incurred in active service and relates to service.

2.  The Veteran withdrew his appeal for an increased rating for a lumbar spine disability in a December 2016 written submission, and on the record at the December 2016 hearing, prior to the promulgation of a decision in the appeal.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability are met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran regarding increased rating for a lumbar spine disability are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cervical Spine Disability

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R § 3.303(b) 

Service connection may also be established for disability which is caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran seeks entitlement to service connection for a cervical spine (neck) disability.  The Board notes that the Veteran has already been found entitled to service connection for a lumbar spine (lower back) disability.

The Veteran's DD-214 shows that the Veteran was awarded the Parachutist Badge and Air Assault Badge, and that the Veteran completed two weeks of Air Assault School.  Service Treatment Records (STRs) show that the Veteran was treated for head injuries sustained during an assault in December 1989.  STRs also show treatment for back pain caused by an injury when he was thrown around in the hatch of a vehicle while in the field in November 1991.

At a December 2015 VA examination, the examiner concluded that the Veteran's neck condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  For rationale, the examiner cited a lack of complaints of neck pain while in service.  While the examiner conducted an in-person examination of the Veteran, the examination report does not discuss any specific clinical findings regarding the neck condition.

In October 2016, a VA examiner reviewed the Veteran's medical records and again concluded that the Veteran's neck condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner cited medical literature which does not support neck injury as a common occurrence in parachute activities.   The examiner also cited a lack of reports of a neck condition until 2009, after separation from service, and a physically demanding post-military occupation.  The examiner also stated that the neck condition was not caused by the motorized vehicle incident in service.  The examiner conceded that rear impact acceleration events (whiplash) are known to predispose premature degenerative disc disease, but found there was no objective evidence of a neck injury while in service.

In January 2017, the Veteran was examined by Dr. J.H., a private physician.  Dr. J.H. diagnosed the Veteran with neck pain, degenerative disc disease of the cervical spine, and cervical muscle strain.  Dr. J.H. opined that is it is more than likely than not that the Veteran's cervical disability resulted from the 1991 injury when the Veteran was thrown backwards over a hatch and then forward, which would affect not only the lumbar spine but the entire thorax and neck resulting in a whiplash-type injury.

Here, both the private and VA medical opinions are competent and credible.  The December 2015 VA examination opinion found that the cervical spine disorder was not incurred after service, but did not discuss specific clinical findings.  The October 2016 VA examination opinion was based on a review of medical records and not an in-person examination of the Veteran.  The January 2017 private medical opinions from Dr. J.H. provided a nexus between the Veteran's current cervical spine disorder and a specific in-service injury, based on a review of medical history and a thorough in-person examination.  The Board concludes that the evidence of record, including contrasting opinions from the VA examiners and the private physician, is at least in equipoise concerning whether the Veteran's cervical spine disorder was incurred during active service.

Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a cervical spine disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Lumbar Spine Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  A written notice of withdrawal is required, except when appeals are withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).

In a December 2016 written submission, the Veteran's authorized representative explicitly indicated that the Veteran wished to withdraw and dismiss from appellate review his pending claim regarding an increased rating for a lumbar spine disability.  The representative confirmed this withdrawal on the record at the December 2016 hearing.  As a result, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and intervertebral disc syndrome, is granted.

The appeal for an increased rating for lumbar spine disability is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


